          Case 1:18-cr-00567-VSB Document 78 Filed 04/04/19 Page 1 of 1
                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
v                                                    Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 4, 2019

BY ECF

The Honorable Vernon S. Broderick
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


       Re:     United States v. Christopher Collins, et al., 18 Cr. 567 (VSB)

Dear Judge Broderick:

        On April 3, 2019, the Court accepted for filing a brief on behalf of the United States House
of Representatives concerning the scope of the Speech or Debate Clause. Because the amicus
brief raises arguments and cites authorities that were not addressed in the parties’ briefing, the
Government respectfully requests permission to file a short letter response no later than April 19,
2019.




                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                      By:         /s/ Scott Hartman
                                              Scott Hartman/Max Nicholas/Damian Williams
                                              Assistant United States Attorneys
                                              (212) 637-2357/1565/2298



cc: All defense counsel (by ECF)
